Title: From Thomas Jefferson to Alfred W. Elwes, 2 May 1825
From: Jefferson, Thomas
To: Elwes, Alfred W.


Sir
Monticello
. May 2.. 25.
Mr Benson safely delivered the little vol. of poems you were so kind as to  commit to him for me. the spirit of pure patriotism which the Potomac muse breathes is worthy of high approbn. great justice is certainly done to the many worthies of our country and more than justice to one at least whose pretensions go not beyond that zeal  for the rights of man which was so eminently displayed by our f. c. generally. the poets praise is the painct’s men   it  is the rewards  for what he has well done well and . excites to what he can yet do. with my thanks to the kind and fair author for sentiments so fav‘ble and flattering be pleasd to accept assurances of my great respect and esteem.Th: J.